Title: From John Adams to John Quincy Adams, 4 December 1823
From: Adams, John
To: Adams, John Quincy


				
					my dear Son
					Quincy December 4—1823
				
				I have seen many of your poetical effusions, from the time when you were at College, to this last Month. And there are so many indisputible proofs of natural and Social affections, and genuine poetical imagery that if you will had cultivate the muses as much as you have politicks you might have made a Shakespear, a Milton or a Pope, for anything that I know, how“How sweet an Ovid, is in Murray lost”The posey or nosegay of October 30th. is carefully locked up in a straw by itself, there to shed its perfumes and waste its splendours, like the roses in the wilderness—As Mr Pitt sayd of the Epitaph on Montcalm “it is perfectly beautiful” though I suppose it will be accused, whenever it appears of filial partiality and my admiration of it, imputed to parental dotage. be it as it may, I consider that & Webesters as two of the most beautiful sprigs of Laurel that ever crowned my brow. I rejoice to hear of the happiness of you all—And especially my Daughters restoration to Health,I have found St. Anthony a most malevolent Saint but the skill of Holbrook has almost quelled his  malignity,—I wish you a pleasant winter, and how can I say, that I hope to see you again next Summer,—I am your affectionate Father
				
					John Adams
				
				
					P.S tell John that I am afraid that Drawing Rooms Ladies & Parties will divert his attention from his G F tell him that his letters are so sprightly & frolicksome that I wish to receive one every week
				
			